Form UST-19
MONTHLY FINANCIAL REPORT FOR
NON-OPERATING CORPORATION OR PARTNERSHIP

Case No. .20-11541-CMA Report month June
Debtor V-S. Investment Assoc., LLC Year 2020

 

 

 

INSTRUCTIONS: This form may only be used if specifically authorized by court order for this case.
Answer all questions and attach additional sheets if necessary to provide complete responses.

 

Yes | No

 

1. The debtor certifies that it did not operate a business during the reporting month, and that its [|
financial activity for the reporting month is fully disclosed in this report.

 

2. Did the debtor, or a third party on behalf of the debtor, sell, transfer, or otherwise dispose of [|
any of the debtor’s assets during this reporting month? Jf yes, identify each asset, date of
court approval, method of disposition, and gross and net sale proceeds received. If real
property was sold, attach a copy of the closing statement. If assets were sold at auction,
attach a copy of the auctioneer’s report.

 

3. Is the debtor holding any funds in an account at a financial institution? Jf yes, attach a copy [ |
of the bank statement for this reporting month for each account.

 

4. Are any of the debtor’s funds, or funds in which the debtor has an interest, held by debtor’s [
counsel, an escrow company, or another third party on behalf of the debtor? Jfyes, identify
the party or entity holding the funds, the amount of funds held, and the purpose for which the
funds are held. Attach a copy of the statement for this reporting month for each such bank or
trust account.

- Bountiful Law PLLC, $8,000.00 held in IOLTA account for post petition legal fees.

 

5(a). Did the debtor collect any accounts receivable during this reporting month? J/yes, list each [ |
collection by account payor, date received, and dollar amount.

 

 

 

 

 

 

Monthly Financial Report for Non-Operating Corporation or Partnership (UST-19) Page tof
United States Trustee — Western District of Washington (2017)

Case 20-11541-CMA Doc 45 Filed 07/14/20 Ent. 07/14/20 13:33:47 Pg.1of5
 

 

 

Yes | No

 

°.C«w@d

5(b). What was the debtor’s accounts receivable balance at the end of the reporting month? [7

 

 

6. Excluding receipts disclosed in 2 and 5(a) above, did the debtor or a third party on behalf of [ |
the debtor receive other funds during this reporting month? Jfyes, list each receipt by payor,
date received, dollar amount, and nature of the transaction.

 

7(a). Did the debtor or another party on behalf of the debtor make payments during this reporting [|
month to a professional such as an attorney, accountant, realtor, appraiser, auctioneer,
business consultant, or other professional person? if yes, list each payment to a professional,
and include the payee, payment date, dollar amount, and date of court approval.

 

7(b). Did the debtor or another party on behalf of the debtor make any payments during this [|
reporting month to an insider, such as an officer, director, or partner of the debtor? Jf yes,
list each payment and show the payee, date, dollar amount, and nature of payment (e.g.,
expense reimbursement, loan repayment, draw, salary, wages, bonus, dividend, stock
distribution, or other explanation).

 

7(c). Excluding payments listed in 7(a) and 7(b) above, did the debtor or another party on behalf of [ |
the debtor make any other payments during this reporting month? Jfyes, for each payment
show the source of funds, payee, date, dollar amount, and purpose.

Debtor acquired an insurance policy and contractor's bond through Sexton Agency
LLC June 2020 for a total of $6,840. Payment was made by the sister of Debtor's

 

 

 

 

 

 

members.
Monthly Financial Report for Non-Operating Corporation or Partnership (UST-19) Page 2 of 4
United States Trustee —- Western District of Washington {De 20171

Case 20-11541-CMA Doc 45 Filed 07/14/20 Ent. 07/14/20 13:33:47 Pg. 2o0f5
 

 

 

Yes | No

 

7(d). Total payments (disbursements) during the reporting month as reported i in n 7a), 7b), a and d 7(C) above:

$6, 840. 00

 

 

 

8. Did the debtor incur any tax debt during the reporting month? Jfyes, for each debt list the [ ] [ |
taxing agency to whom the debt was incurred, amount due, tax period, and payment due date.
Include an explanation for any delinquent post-petition taxes.

-King County Treasurer, 1st half 2020 property taxes. Due

June 30th. To be paid through sell of properties. [ sae0400

 

Total tax debt incurred this month:

 

 

Total unpaid post-petition tax debt from prior months:

 

9. Did the debtor incur any debt during the reporting month for post-petition professional fees [ |
and expenses? Ifyes, list each professional and show the estimated amount of debt incurred
this month for fees and expenses.

-Bountiful Law PLLC, - $9300

Total estimated professional fees and expenses incurred this month:

 

 

Total estimated unpaid post-petition professional fees and expenses
from prior months:

 

10. Excluding taxes and professional fees and expenses reported in 8 and 9 above, did the debtor [ |
incur other debt during the reporting month? Jf yes, for each new debt list the person or
entity to whom the debt is owed, amount due, nature of debt, and payment due date.

Total other debt incurred this month:

 

 

Total other unpaid post-petition debt from prior months:

 

 

 

 

 

 

Monthly Financial Report for Non-Operating Corporation or Partnership (UST-19) Page 3of4
United States Trustee — Western District of Washington (De 2017)

Case 20-11541-CMA Doc45_ Filed 07/14/20 Ent. 07/14/20 13:33:47 Pg. 3o0f5
 

Yes | No

 

11. Were there any changes in the debtor’s insurance coverage during the reporting month? if [ |
yes, explain.

 

12. Has the debtor timely paid statutory fees owing to the United States Trustee pursuant to [|
28 U.S.C. § 1930(a)(6)? Jfno, explain. Note: Statutory fee payments are due for each
calendar quarter no later than April 30, July 31, October 31, and January 31, respectively.

 

 

 

13. Explain what progress the debtor made during this reporting month toward confirmation of a plan of
reorganization. Include a description of significant events or new developments in the case.

 

 

 

CERTIFICATION

The debtor agrees to immediately notify the United States Trustee if its operations resume, and thereafter to file
complete monthly financial reports in compliance with Local Bankruptcy Rule 2015-2 and the United States
Trustee’s requirements.

I certify under penalty of perjury that the information contained in this monthly financial report is complete, true,
and correct to the best of my knowledge, information and belief.

SIGNATURE INSTRUCTIONS: If the debtor is a corporation, an officer or director must sign this report.
If the debtor is a partnership, the signature of a general partner is required. Ifa trustee has been
appointed, the trustee must sign below. _Debtor’s counsel may not sign this report on behalf of the debtor.

“4

 

 

 

 

Signature Date 7/13/2020

Title ember
Monthly Financial Report for Non-Operating Corporation or Partnership (UST-19) Page 4 of 4
United States Trustee — Western District of Washington (Dec 2017)

Case 20-11541-CMA Doc45 Filed 07/14/20 Ent. 07/14/20 13:33:47 Pg. 4of5
Bountiful Law, PLLC
Trust Ledger Report (07/14/2020)

Dates: 06/01/2020 - 06/30/2020

VS Investment Assoc. LLC.

 

IOLTA
Date Source/Recipient Reference Matter Funds Out Funds In Balance
- _ 01230-VS. Investment Assoc. LLC-Stelmakh "$8,000.00 $8,000.00
06/02/2020

Advand Fee Deposit
Closing Balance: $0.00 $8,000.00 $8,000.00
Client Total: $0.00 $8,000.00 $8,000.00

V1

Case 20-11541-CMA Doc 45 Filed 07/14/20 Ent. 07/14/20 13:33:47 Pg. 5o0f5
